      Case 6:19-cv-00873-ACA-SGC Document 9 Filed 05/18/21 Page 1 of 2                    FILED
                                                                                 2021 May-18 PM 01:44
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

BRIAN DARNELL CASEY, SR.,                   )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No. 6:19-cv-00873-ACA-SGC
                                            )
ADMINISTRATOR CALLOWAY,                     )
                                            )
       Respondent.                          )

                            MEMORANDUM OPINION

      Petitioner Brian Darnell Casey, Sr. seeks federal habeas relief under 28 U.S.C.

§ 2241. The magistrate judge entered a report on April 23, 2021, recommending this

action be dismissed without prejudice based on Younger abstention and Mr. Casey’s

failure to exhaust available state remedies. (Doc. 8) (citing Younger v. Harris, 401

U.S. 37 (1971)). The magistrate judge advised Mr. Casey of his right to file specific

written objections within fourteen days, but he has not done so.

      Having carefully reviewed and considered de novo all the materials in the

case, the court ADOPTS the magistrate judge’s report and ACCEPTS her

recommendation. (Doc. 8). The court WILL DISMISS this matter WITHOUT

PREJUDICE based on both Younger abstention and Mr. Casey’s failure to exhaust

available state remedies.
     Case 6:19-cv-00873-ACA-SGC Document 9 Filed 05/18/21 Page 2 of 2




      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this May 18, 2021.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE
